Case: 20-50782     Document: 00515772312         Page: 1     Date Filed: 03/09/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit
                                No. 20-50782
                                                                              FILED
                            consolidated with                             March 9, 2021
                                No. 20-50797
                              Summary Calendar                           Lyle W. Cayce
                                                                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Celso Mayor-Curruchich,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:20-CR-194-1
                            USDC No. 4:19-CR-473-1


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Celso Mayor-Curruchich appeals the sentence imposed following his
   guilty plea conviction for illegal reentry into the United States after having


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50782       Document: 00515772312          Page: 2     Date Filed: 03/09/2021




                             No. Error! Reference source not found.
                                        c/w No. 20-50797


   been removed, in violation of 8 U.S.C. § 1326.             He also appeals the
   concomitant revocation of his supervised release related to his prior illegal
   reentry conviction.
          Mayor-Curruchich argues that the enhanced sentencing provision in
   § 1326(b)(1) is unconstitutional because it increases the statutory maximum
   sentence based on the fact of a prior felony conviction neither alleged in the
   indictment nor found by a jury beyond a reasonable doubt. He concedes that
   this argument is foreclosed by Almendarez-Torres v. United States, 523 U.S.
   224 (1998), but he wishes to preserve the issue for further review. The
   Government has filed an unopposed motion for summary affirmance
   agreeing that the issue is foreclosed and, in the alternative, a motion for an
   extension of time to file a brief.
          As the Government argues, and Mayor-Curruchich concedes, the sole
   issue raised on appeal is foreclosed by Almendarez-Torres. See Apprendi v.
   New Jersey, 530 U.S. 466, 476, 490 (2000); Almendarez-Torres, 523 U.S. at
   226-27; United States v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United
   States v. Garza-Lopez, 410 F.3d 268, 276 (5th Cir. 2005). Because the
   Government’s position “is clearly right as a matter of law so that there can
   be no substantial question as to the outcome of the case,” Groendyke Transp.,
   Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), summary affirmance is
   appropriate.
          Although the appeals of Mayor-Curruchich’s illegal reentry
   conviction and supervised release revocation were consolidated, he has not
   briefed any challenge to the revocation or the revocation sentence.
   Consequently, he has waived any challenge to the revocation and revocation
   sentence on appeal. See United States v. Thames, 214 F.3d 608, 611 n.3 (5th
   Cir. 2000); Fed. R. App. P. 28(a)(8)(A).




                                           2
Case: 20-50782    Document: 00515772312        Page: 3     Date Filed: 03/09/2021




                        No. Error! Reference source not found.
                                   c/w No. 20-50797


         Accordingly, the Government’s motion for summary affirmance is
   GRANTED, the Government’s alternative motion for an extension of time
   to file a brief is DENIED, and the judgments of the district court are
   AFFIRMED.




                                      3